DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,254,587. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 8,254,587 are clearly anticipated or similar in scope to the rejected claims 1-20 of the U. S. Pat. App (No. 16/797,228) with only obvious wording variations. For examples below:
Instant application
U.S. Patent No. 8,254,587
1. An apparatus for objectively assessing in-situ an acoustic seal of an in-ear device in field environment conditions, the apparatus comprising: a controller unit 
2. The apparatus of claim 1, further including a supporting device that is mountable on the sound source, releasably supporting the sound measurement device thereon. .

3. The apparatus of claim 1, wherein said controller unit controls operation of the sound source.
5. The apparatus of claim 1, further including a user interface unit operatively connecting to said controller unit.
6. The apparatus of claim 5, wherein said controller unit analyzes said reference sound level and assesses calibration of said sound measurement device, said controller unit communicating with said user interface unit to indicate to the user proper functioning of said sound measurement device.


5. The apparatus of claim 1, further including a user interface unit operatively connecting to said controller unit.
6. The apparatus of claim 5, wherein said controller unit analyzes said reference sound level and assesses calibration of said sound measurement device, said controller unit communicating with said user interface unit to indicate to the user proper functioning of said sound measurement device.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,167,365. Although the conflicting 
Instant application
U.S. Patent No. 9,167,365
1. An apparatus for objectively assessing in-situ an acoustic seal of an in-ear device in field environment conditions, the apparatus comprising: a controller unit operatively connectable to a sound source and to a sound measurement device; a user interface unit operatively connecting to the controller unit, wherein the controller unit analyzes a reference sound level and assesses calibration of the sound measurement device, the controller unit communicating with the user interface unit to indicate to the user proper functioning of the sound measurement device; wherein the sound measurement device may be selectively engaged in a first position relative to an in-ear device to measure a first sound level outside the ear canal; 
2. The apparatus of claim 1, further including a supporting device that is mountable on the sound source, releasably supporting the sound measurement device thereon

3. The apparatus of claim 1, wherein the controller unit controls operation of the sound source. 
4. The apparatus of claim 1, wherein the controller unit includes the sound source. 
5. The apparatus of claim 1, further including a user interface unit operatively connecting to the controller unit. 
6. The apparatus of claim 5, wherein the controller unit analyzes the reference sound level and assesses calibration of the sound measurement device, the controller unit communicating with the user interface unit to indicate to the user proper functioning of the sound measurement device. 


3. The apparatus of claim 1, wherein the controller unit controls operation of the sound source. 

5. The apparatus of claim 1, further including a user interface unit operatively connecting to the controller unit. 
6. The apparatus of claim 5, wherein the controller unit analyzes the reference sound level and assesses calibration of the sound measurement device, the controller unit communicating with the user interface unit to indicate to the user proper functioning of the sound measurement device. 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,645,505. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,645,505 are clearly anticipated or similar in scope to the rejected claims 1-20 of the U. S. Pat. App (No. 16/797,228) with only obvious wording variations. For examples below:

Instant application
U.S. Patent No. 10,645,505

2. The apparatus of claim 1, further including a supporting device that is mountable on the sound source, releasably supporting the sound measurement device thereon.

5. The apparatus of claim 1, wherein the controller unit is configured to analyze a reference sound level, to assess calibration of the sound measurement 
10. The apparatus of claim 1, wherein the sound level is a first sound level, wherein the controller unit is configured to analyze the first sound level and a second sound level measured by the sound measurement device to assess validity of the first and second sound levels, and to communicate with the user interface unit to indicate measurements of the first and second sound levels. 
    11. The apparatus of claim 10, wherein the controller unit is configured to assess an acoustic seal of the in-ear device and to communicate with the user interface unit to indicate whether an acoustic seal is present. 



10. The apparatus of claim 1, wherein the sound level is a first sound level, wherein the controller unit is configured to analyze the first sound level and a second sound 
    11. The apparatus of claim 10, wherein the controller unit is configured to assess an acoustic seal of the in-ear device and to communicate with the user interface unit to indicate whether an acoustic seal is present. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699